NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-7066


                                PABLO C. YRACHETA,

                                                           Claimant-Appellant,


                                           v.


            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


        Victor M. Valdes, Law Offices of Victor M. Valdes, of San Antonio, Texas, argued
for claimant-appellant.

        Martin F. Hockey, Jr., Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. On the brief were Peter D. Keisler, Acting Attorney General,
Jeanne E. Davidson, Director, Kathryn A. Bleecker, Assistant Director, and Robert C.
Bigler, Trial Attorney. Of counsel on the brief were David J. Barrans, Deputy Assistant
General Counsel, and Y. Ken Lee, Attorney, United States Department of Veterans
Affairs, of Washington, DC. Of counsel were Gregory T. Jaeger, United States
Department of Justice, of Washington, DC, and Michelle D. Bernstein, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-7066



                              PABLO C. YRACHETA,

                                                           Claimant-Appellant,

                                         v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                           Respondent-Appellee.




                                JUDGMENT

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

In CASE NO(S).           04-0515

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36



Per Curiam (NEWMAN, RADER, and DYK, Circuit Judges).



                                              ENTERED BY ORDER OF THE COURT


DATED: October 18, 2007                       /s/ Jan Horbaly
                                              Jan Horbaly, Clerk